Title: From John Adams to Timothy Pickering, 4 September 1798
From: Adams, John
To: Pickering, Timothy



Sir.
Quincy Sept. 4th 1798

I return you Mr. Adams’s letters No 121, 122, 123 & one not numbered, dated June 5 together with Mr. Pitcairns of June 1st.
I agree with you in opinion concerning Mr. Adams idea of a contingent stipulation with Sweeden, respecting neutral ships, neutralising the goods on board, & if the heads of department agree with us, you may send an instruction to that purpose.
I have the honor to be Sir your / most obedient servant

John Adams